Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best-known prior art fails to disclose or render obvious:
1) the claimed avalanche-controlling apparatus of independent claim 1, most notably the feature of “… a valve disposed in a portal that completely pierces said outer casing for admitting fuel in the form of a liquid hydrocarbon and pressurized oxygen to form within the container an explosive mixture comprising said liquid hydrocarbon fuel and pressurized oxygen,…the avalanche-controlling apparatus further comprising an injector for insertion in said valve, said injector comprising a plunger and a hollow needle” in combination with the other structure recited in claim 1; or 
2) the claimed method of controlling avalanches of independent claim 7, most notably the feature of, “…disposing a valve in a portal that pierces the casing; admitting fuel in the form of a liquid hydrocarbon and pressurized oxygen through the valve to within the container to form within the container an explosive mixture comprising said liquid hydrocarbon fuel and pressurized oxygen”, in combination with the other method steps recited in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/Primary Examiner, Art Unit 3641